Exhibit CHAMPION ANNOUNCES RECORD EARNINGS FOR 3RD QUARTER AND FIRST NINE MONTHS OF 2 Huntington, WV- - Champion Industries, Inc. (NASDAQ/CHMP) today announced record third quarter net income of $1,067,000 or $0.11 per share for the three months ended July 31, 2008. The Company reported net income of $1,031,000 or $0.10 per share in the third quarter of 2007. Net income for the nine months ended July 31, 2008 represented record earnings of $3,740,000 or $0.37 per share on a diluted basis. This compares to $3,689,000 or $0.36 per share on a diluted basis for the same period in 2007. The Company’s balance sheet reflected working capital of $21.1 million, book value per share of $5.04 and total shareholders equity of $50.3 million at July 31, In addition, the Board of Directors announced the declaration of the Company’s quarterly dividend of six cents per share. The cash dividend will be paid on September 19, 2008, to shareholders of record on September 2, 2008. To summarize, Champion produced: Ø Record net income for the third quarter ended July 31, 2008. Ø Record net income for the nine months ended July 31, 2008. Ø 62nd consecutive quarterly dividend since the IPO in January 1993. Marshall T. Reynolds, Chairman of the Board and Chief Executive Officer of Champion, said, “Our fiscal third quarter was our best third quarter in Company history, while our results for the nine months ended July 31, 2008 also represented the best nine months in the Company’s history. Our sales growth for the third quarter of 2008 represented top line increases of approximately 11.6% with the growth coming as a result of our acquisition of The Herald-Dispatch. Our gross margins were encouraging for the quarter with improvement in gross margin percent for both the printing and office products and office furniture segment.
